Dismissed and Memorandum Opinion
filed September 10, 2009.
 
In
The
Fourteenth
Court of Appeals

NO. 14-09-00482-CV

CHCA Bayshore L.P.
d/b/a Bayshore Medical Center and Shinikee Atkins, LVN, Appellants 
v.
Margaret
Mayfield and Robert Mayfield as Next friend for Margaret Mayfield, Appellees 

On Appeal from
the County Court at Law No. 1
Galveston County, Texas
Trial Court
Cause No. 59,225

 
MEMORANDUM OPINION 
            This
is an appeal from a judgment signed May 1, 2009.  On August 31, 2009, the
parties filed a joint motion to dismiss the appeal because all issues have been
settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
                                                                        PER
CURIAM
Panel
consists of Justices Yates, Frost, and Brown.